    Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 1 of 17




                              United States District Court,
                                  District of Columbia


David Alan Carmichael, et al.                      )
                                                   )
       Plaintiffs                                  )
                                                   )   Case No: 19-CV-2316-RC
               v.                                  )
                                                   )   Re: ECF 99
Antony John Blinken, in his Offiicial              )
       capacity as Secretary of State, et al.,     )
                                                   )
       Defendants                                  )




        Plaintiffs Carmichael And Lewis Combined Response In Opposition
          To “Defendants’ Motion To Dismiss Or, In The Alternative, For
                               Summary Judgment”

                                   ATTACHMENT 1

                     Declaration of David Alan Carmichael
         Regarding Response To Defendants’ Motion For Dismissal ECF 99
    Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 2 of 17




                      Declaration of David Alan Carmichael
          Regarding Response To Defendants’ Motion For Dismissal ECF 99

     I, David Alan Carmichael, in sound mind, make this declaration of facts of my

personal knowledge:

                    Evidence of What A Real Remand Looks Like

     1.    In November, 1998, I, pro se, filed suit against the United States for unlawful

separation from the United States Navy when I was refused an accommodation for

religion to not identify with a SSN, U.S. Court of Federal Claims, Case No. 98-835C.

Rather than respond to my complaint, the United States moved for a remand to the Board

for Correction of Naval Records. The Court granted the remand, and “suspended” the

case “pending resolution of the BCNR proceedings.” (Ct. Fed. Cl. Order, Feb. 11, 1999,

Attached Herewith as Item 1). From that point on in the case, I did not communicate

with the U.S. Attorney but with the actual agency. When the agency had received an

advisory opinion from the office of the Judge Advocate General (Correspondence Cover

Sheet of the Dept. of Navy, Judge Advocate General, ltr Ser 13/1MA11019.99, 31 Mar

99, Id Item 2), the agency notified me directly (Dept. of Navy, B.C.N.R., Docket No:

3945-98, 5 April 1999, Id Item 3). They gave me “30 days” to submit any further

statement or additional documentary material to respond to the comprehensive J.A.G.

opinion. After more than 30 days, the B.C.N.R. sent a letter saying, “A three-member

panel of the Board for Correction of Naval Records, sitting in executive session,

considered your application on 18 May 1999.” (Page 1 of the Comprehensive Report of

Dept. of Navy, B.C.N.R., Docket No: 3945-98, 24 May 1999, Id Item 4, personal

information redacted). The Board provided to me a thorough explanation of all of their

findings of fact on the administrative record and the explanation of why they found that,

                                                                                     1 of 8
    Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 3 of 17




“the evidence submitted was insufficient to establish the existence of probable material

error or injustice.” Id. To my personal knowledge, that is what a real remand should look

like. I experienced nothing like that during “the remand period” continually mentioned

by the Defendants in this case. After the B.C.N.R. report, we recommenced the action in

the Court of Federal Claims where the Court reviewed the entire administrative record de

novo. The Court of Appeals, Federal Circuit, ultimately ruled that, “The Navy JAG

review of religious accommodation, requested and followed by the BCNR, is not

conclusive because it was made after the fact, apparently by a lawyer based on the same

record available to us, who was not authorized by Secretary of the Navy Instruction

1730.3 to make such a determination.” Carmichael v. United States, 298 F.3d 1367,

1376, Ct. App. Fed. Cir. (Aug, 2002).

           Letter From State Department – Notice of Passport Cancellation

      2.   I inadvertently submitted a copy of the wrong document with ECF 46-2, p. 2

of 88. The attached letter from the Department of States is a true copy (Item 5).

                     History of Others Asking For My Assistance

     3.    I was contacted by William Mitchell Pakosz (Hereinafter, “William”) via

telephone in 2018 where he explained that his passport renewal application was being

denied because he did not identify himself with a social security number. William and I

have been in Christian fellowship for about twenty-years since he communicated that he

had the same Christian religious conviction that he could not identify with the Social

Security Number (hereinafter “SSN”) due to its number-of-the-beast nature. In my

capacity as a clergyman, I wrote letters to agency’s on William’s behalf in efforts to

assist him in to overcome the agency’s resistance to approving his driver’s license,



                                                                                         2 of 8
    Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 4 of 17




occupational license and other things including a passport.

     4.    In 2018, William told me that his passport renewal application had been

denied even though he had made a request for religious accommodation to not identify

with the SSN. I recognized that he was very distraught and desperate. He explained that

he intended to travel to Europe, to share with family a commemoration of the sacrifice

that his family members made in World War II.

     5.    The scripture tells us, “If a man knows the good he ought to do and does not

do it, to him it is sin.” James 4:17. I had a duty as a Christian ministry and brother in

Christ to assist William in any way I could. I drafted a power of attorney document that I

thought suitable for the powers that I would need to assist William in an administrative

capacity. I wrote letters on his behalf to the U.S. Department of State. I contacted them

by telephone, doing whatever I could to try plead with them to apply the law protecting

religion and to approve William’s request for passport renewal notwithstanding that he

cannot identify with a SSN. The one principal of the State Department’s passport agency

with whom I spoke was Christine McClean.

     6.    In December 2018, I was contacted by a woman (whom I will call “Jane

Doe”) who told me of her friends that were having trouble getting their passport renewed.

She explained that she too had a need to have her passport renewed and was afraid that it

would be denied. I spoke with the friend, whom I will call Richard Roe. Richard told me

that he applied for a passport renewal for his daughter who as far as he knew has never

been issued a number. Richard said that the renewal of his daughter’s five-year passport

had been denied because she had not provided a Social Security Number (hereinafter,

“SSN”). Richard explained that it is for religion that he and his children do not identify



                                                                                      3 of 8
    Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 5 of 17




with a SSN.

     7.    I concluded with William, Jane, Richard and Richard’s daughter that litigation

was necessary since the correspondence I had seen of Williams’ indicated that those in

the Office of Legal Affairs and Liaison, apparently in Sterling, Virginia, were determined

to not consider religious accommodation.

     8.    I drafted a rough complaint so that William, Jane and Richard could be able to

present their case to lawyers who might be willing to take their case. Jane and Richard

explained to me that they found lawyers who gave positive feedback about the draft

complaint but were not interested in taking the case.

     9.    My attempt to get the White House and their Religious Freedom Task Force

involved in lieu of litigation back-fired when the agency had my renewed passport

unlawfully cancelled. I had not told the White House that it was a SSN issue, but the

agency referred to my objection to identification with a SSN when they wrote to me

about the White House letter (ECF 46-2, p. 11 of 88)

     10.   Eventually, my friend Larry Lewis (Plaintiff) told me that his passport

renewal application had been denied.

     11.   Since being contacted by Jane Doe, and since filing the lawsuit in July, 2019,

I have been contacted by other people whose have told me about their religious

convictions against identifying with a SSN and their passport renewals being denied. I

cannot use their names since they have communicated to me their fears of reprisal.

     12.   One man (John Doe) told me that he had recently become a Christine and had

since then understood that he was not supposed to identify with the number-of-the-beast

SSN. He explained that he tried to renew his passport while in Mexico; that the agent at



                                                                                     4 of 8
    Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 6 of 17




the consulate office told him that he would be refused; that the agent said that they

already knew John’s SSN but he would not get his passport renewed unless he placed the

SSN on the form that the agent considered as John’s. John explained his stress and

desperation that drove him to identify with a SSN. He confessed his grief about doing so,

explaining how his soul is extremely grieved. I’ve since talked to at least two others who

explained that they experienced the same statement of the agency, that a SSN was on the

file, but they would not be able to have a passport unless those numbers were put on the

form. It shocked my conscience.

     13.   I have done research about the law regarding this matter and shared that

information with those who have contacted me. I have provided pastoral counseling to

some of those who have contacted me, where the counseling has been an outcropping of

their trauma from the abuse they’ve encountered for not identifying with a SSN.

     14.   I was contacted by a man with whom I have been in Christian fellowship for

many years (pseudonym: Monty Poe). He sent copies of correspondence that Monty had

with the passport agency in Seattle, and with the United States Senator from Idaho, Mr.

Crapo. Monty told me that we can use his documents in any way that we needed. I

attach some of those documents herewith, as they are relevant to the case in that they

indicate the agency intends to continue denying accommodation for religion and that the

law and regulations are both vague and overbroad. The Seattle office’s interpretation of

the law is different than the other ways which the Defendants have interpreted the law in

our case (July 6, 2021 ltr from ‘Monty’ to Seattle Agency, Item 5; July 12, 2021, letter

from the Seattle Passport Agency to Monty, Item 6; July 12-13, 2021 email exchange

between Monty and Seattle Passport Agency, Item 7). I received the documents from



                                                                                        5 of 8
    Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 7 of 17




‘Monty Poe’ via email on August 19, 2021 with his permission to use the documents.

They are redacted because I reasonably fear for retaliation against him, as well as that

there is information that should be redacted according to the Rules of Court.

        Association With Other Christians Who Cannot Identify With A SSN

     15.   I am in fellowship with Christian believers through our ministry at the

American Christian Liberty Society, where I am a principal minister. We have

committed to help one another, and others, to overcome the persecutions we are suffering

for our being faithful to not identify with the number of the beast.

             Reasonable Reluctance To Share Information About Others

     16.   I do not share the mailing address of the organization out of caution due to a

reasonable fear of retaliation by the U.S. Government. They retaliated against me when I

tried to help others. Also, the day that I opened my email from the U.S. Attorney to get

his correspondence of November 11, 2020, my computer crashed within minutes after

opening and printing the email. Examining the hard-drive later, there was one other file

that came on to my computer at the same time that I downloaded the email from the

government. That file was identifiable as a virus or malware that, besides crashing my

operating system, it eliminated the entire recovery system designed to restore the

operating system in the event of a crash. I do not have the expertise to prove that it was

the government who did it, but I cannot exclude it as a possibility since it coincided with

the government’s communication. I have seen reports on the mainstream news media

that agents of the United States Justice Department have lied to the FISA Court to get

access to spying on Americans where there is no actual probable cause to justify a

warrant. When we conducted a deposition in my case Carmichael v. United States, the



                                                                                      6 of 8
    Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 8 of 17




stenographer’s home was burglarized that night with nothing taken but the main device

she used to record the deposition. Some of the people who have communicated their

religious convictions and stories of persecution for not identifying with a SSN do not

communicate their names or contact information knowing that I experienced retaliation.

Because of all of this opposition, I have a great concern that others like me who have

been given passports or passport renewals without identifying with a SSN will be tracked

down and have their passports cancelled or revoked. I have a personal interest in

eliminating the possibility of that happening. I have a personal interest due to my duty as

a matter of religion to help the least-of-these my brethren, and due to the personal injury

that I’ve suffered as a result of my efforts to protect others from this persecution.

                         Losses Due To The Passport Being Revoked

     17.   I have suffered monetary loss directly and as a consequence of my passport

being unlawfully revoked. Among other things: I have had to eliminate any sort of

collateral work that I might ordinarily do to earn a living. My principal ministry work

has suffered greatly. I have had to cancel the advanced Bible study that I was teaching

due to the overwhelming study and work necessary to work this case in order to recover

my status quo. Invitations that I have to travel to Brazil, Australia and Costa Rica are

forced into abandonment. The invitation I’ve been given to do my “Preservative Talk

Radio” show for a Chattanooga commercial talk radio station had to be refused because

the work necessary to achieve the unlawfully injured status quo precludes me from

fulling that work, for which pay is ordinarily available as a matter of sponsorship.

Traveling interstate by commercial airplane, train, or bus has been eliminated by the

Defendant United States through their agent the Transportation Safety Administration



                                                                                        7 of 8
    Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 9 of 17




since my lawful identification document was unlawfully cancelled. It required me to

spend extra money on travel expenses and lodging when I was required to travel to

California and back to take care of my mother. It also took two weeks of my life away

having to drive when I would have otherwise flown on a commercial airline, at the

economy rate, as ordinary free people are at liberty to do. The undue stress that I am

experiencing is commonly understood by those of a reasonable mind and typical

education is shortening my life. That is costing my estate thousands of dollars for every

month that I die prematurely. The stress is the one thing which is aggravating the

hardening of my arteries that is irritating my Cardiologist who continues to show me the

pictures of my heart that indicate I’m supposed to eliminate stress or meet Jesus sooner

than scheduled. I intend to prove damages that are sufficient for relief through all legal

remedies and causes of action for which I’ve complained.

       Verification of the Documents I Am Submitting With This Declaration

       18.     Each of the documents that I submit with this declaration, Items 1 through

7, of my personal knowledge to be true. The documents provided to me from the person

whom I gave the pseudonym “Monty Idaho”, he said to me by text, “I give you

permission to use any and/or all information I’ve given you, private or public, as you see

fit and as Our Lord leads you.”

       I do so swear under the penalty of perjury under the laws of the United States of

America,

       s/ David Alan Carmichael
       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, Virginia 23664 / (757) 850-2672 / david@freedomministries.life




                                                                                      8 of 8
Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 10 of 17
Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 11 of 17
Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 12 of 17
Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 13 of 17
Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 14 of 17
Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 15 of 17
Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 16 of 17
Case 1:19-cv-02316-RC Document 106-1 Filed 08/20/21 Page 17 of 17
